Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/19/2021, and 08/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4-6,10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pittard et al. (6,113,024).
	As to independent claim 1, Pittard et al. teaches An electric machine, comprising: a rotor (21) including a rotor body (see figure 3), wherein the rotor body has a plurality of poles (24) each carrying at least one rotor winding (20) formed from a plurality of conductor loops, wherein the poles (24) extend radially with respect to the rotor (21) and the conductor loops extend through grooves between adjacent poles (24) ; and a plurality of support elements (22) extending radially with respect to the rotor (21), wherein each support element (22) is arranged in a respective one of the grooves and between respective rotor windings (20) of adjacent poles (24), wherein each support element (22), at a radially outer end of the groove, bears up against a respective thrust-bearing element (28) arranged in a radially positionally-fixed manner between adjacent poles (24), wherein each support element (22) presses respective conductor loops against the rotor body during a rotation and/or a temperature increase of the rotor as shown in figure 3.  
As to claim 4/1, Pittard et al. teaches wherein each thrust-bearing element (28) is attached at two adjacent poles (24), wherein a section of each thrust-bearing element (28) extends between the two adjacent poles (24), and wherein a section of each thrust-bearing element (28) bears against a respective support element (22) as shown in figure 3.  
As to claim 5/1, Pittard et al. teaches wherein each of the poles (24) has a fastening groove (see figure 3), and wherein each thrust-bearing element (28) is fastened to respective poles (24) by edge engagement in the fastening grooves as shown in figure 3.  
As to claim 6/1, Pittard et al. teaches wherein each thrust-bearing element (28) is a sliding cover as shown in figure 3.
As to claim 10/1, Pittard et al. teaches wherein a width of a cross-sectional profile of the support element (22) increases outwardly at least in sections in the radial direction as shown in figure 3  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pittard et al. (6,113,024) as applied in claim 1 above, and further in view of Kubo (WO2014024016).
As to claim 2/1, Pittard et al. teaches the claimed limitation as discussed above except wherein the support elements comprise a thermoplastic material.  
However Kubo teaches the support elements (50) comprise a thermoplastic material (resin) (see paragraph [0020]), for the advantageous benefit of achieving an advantage of avoiding adversely affecting the flow of magnetic flux in the rotor core.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pittard et al. by using the support elements comprise a thermoplastic material, as taught by Kubo, to achieve an advantage of avoiding adversely affecting the flow of magnetic flux in the rotor core.
As to claim 3/2, Pittard et al. in view of Kubo teaches the claimed limitation as discussed above except wherein the support elements comprise polyamide. 
However Kubo teaches the support elements comprise polyamide (see paragraph [0020, formed from a non-magnetic material such as resin or the like, is inherent that this can of polyamide material is known as a nonmagnetic material), for the advantageous benefit of achieving an advantage of avoiding adversely affecting the flow of magnetic flux in the rotor core.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pittard et al. in view of Kubo by using the support elements comprise polyamide (a non-magnetic material), as taught by Kubo, to achieve an advantage of avoiding adversely affecting the flow of magnetic flux in the rotor core.
As to claim 12/1, Pittard et al. teaches the claimed limitation as discussed above except wherein a groove insulation is arranged on inner walls of the grooves.  
However Kubo teaches a groove insulation (35) is arranged on inner walls of the grooves as shown in figure 2, for the advantageous benefit of achieving an advantage of avoiding adversely affecting the flow of magnetic flux in the rotor core.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pittard et al. by using a groove insulation is arranged on inner walls of the grooves, as taught by Kubo, to achieve an advantage of avoiding adversely affecting the flow of magnetic flux in the rotor core.
As to claim 13/12, Pittard et al. in view of Kubo teaches the claimed limitation as discussed above except wherein the groove insulation comprises an insulating paper and/or an insulating coating as shown in figure 2, for the advantageous benefit of achieving an advantage of avoiding adversely affecting the flow of magnetic flux in the rotor core.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pittard et al. in view of Kubo by using the groove insulation comprises an insulating paper and/or an insulating coating, as taught by Kubo, to achieve an advantage of avoiding adversely affecting the flow of magnetic flux in the rotor core.
 	Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pittard et al. (6,113,024) as applied in claim 1 above, and further in view of Bulatow et al. (US PG Pub 2015/0076935).
As to claim 7/1, Pittard et al. teaches the claimed limitation as discussed above except wherein each thrust-bearing element comprises metal or ceramic.  
However Bulatow et al. teaches each thrust-bearing element comprises metal or ceramic (see paragraph [0037], steel), for the advantageous benefit of remaining non-magnetizable even after reshaping, stamping or cutting.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pittard et al. by using thrust-bearing element comprises metal or ceramic, as taught by Bulatow, to remain non-magnetizable even after reshaping, stamping or cutting.
As to claim 8/1, Pittard et al. in view of Bulatow teaches the claimed limitation as discussed above except wherein each thrust-bearing element comprises an austenitic steel.  
However Bulatow teaches thrust-bearing element comprises an austenitic steel (see paragraph [0039]), for the advantageous benefit of remaining non-magnetizable even after reshaping, stamping or cutting.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify , Pittard et al. in view of Bulatow by using thrust-bearing element comprises an austenitic steel, as taught by Bulatow, to remain non-magnetizable even after reshaping, stamping or cutting.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pittard et al. (6,113,024) as applied in claim 1 above, and further in view of Finger-Albert (US PG Pub 20200177046).
As to claim 9/1, Pittard et al. teaches the claimed limitation as discussed above except wherein each support element bears against the rotor body at a radially inner end of a groove.  
However Finger-Albert teaches each support element (15) bears against the rotor body at a radially inner end of a groove as shown in figure 1, for the advantageous benefit of providing a rotor that has improved properties.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify , Pittard et al. by using each support element bears against the rotor body at a radially inner end of a groove, as taught by Finger-Albert, to provide a rotor that has improved properties.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pittard et al. (6,113,024) as applied in claim 1 above, and further in view of Lemmers JR. et al. (US PG Pub 2010/0133946).
As to claim 11/1, Pittard et al. teaches the claimed limitation as discussed above except wherein each support element engages a respective thrust-bearing element via a positive connection comprising at least one tongue-and- groove connection. 
However Lemmmers JR. et al. teaches support element engages (26) a respective thrust-bearing element (32) via a positive connection comprising at least one tongue-and- groove connection as shown in figure 5, for the advantageous benefit of improving generator efficiency.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify , Pittard et al. by using each support element engages a respective thrust-bearing element via a positive connection comprising at least one tongue-and- groove connection, as taught by Lemmmers JR. et al, to improve generator efficiency.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pittard et al. (6,113,024) in view of Finger-Albert (US PG Pub 20200177046).
As to independent claim 15, Pittard et al. teaches an electric machine including: a rotor (21) including a rotor body, wherein the rotor body has a plurality of poles (24) each carrying at least one rotor winding formed from a plurality of conductor loops (20), wherein the poles extend radially with respect to the rotor (21) and the conductor loops (20) extend through grooves between adjacent poles (24); and a plurality of support elements (22) extending radially with respect to the rotor (21), wherein each support element (22) is arranged in a respective one of the grooves and between respective rotor windings of adjacent poles (24), wherein each support element (22), at a radially outer end of the groove, bears up against a respective thrust-bearing element (28) arranged in a radially positionally-fixed manner between adjacent poles (24), wherein each support element presses (22) respective conductor loops (20) against the rotor body during a rotation and/or a temperature increase of the rotor (21)as shown in figure 3.
However Pittard et al. teaches the claimed limitation as discussed above except a motor vehicle comprising an electric machine.
Finger-Albert et al. teaches a motor vehicle comprising an electric machine as shown in figure 4, for the advantageous benefit of providing a rotor that has improved properties.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify , Pittard et al. by using a motor vehicle comprising an electric machine, as taught by Finger-Albert, to provide a rotor that has improved properties.
Allowable Subject Matter
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        September 10, 2022